FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                          INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case     1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 1 of 6 NYSCEF: 07/08/2019
                                                                          RECEIVED




                                                                                                              1 1 21 AM

                             Hi Giancarlo!   We'd   like to try transferring     out 1000 EUR from      our
                             BITFINEX account


                                         If that works   out well, we'II likely want to move in much           more




              •
                    Grancarlo 11.58 AM

                      I am sorry the    -amount                 for withdrawals      or deposit   is 10.000


                                                                                                              12:05 PM

                                             oh, no problem.     Can we try transferring      out 10k EUR then?




              •
                    Giancarlo. 12.11 PM

                      sure


                                                                                                              12.26 PM

                                                                                           whats the procedure?




              •
                    Giancar!c. 12 26 PM

                      go to unthrirm"Pk       and put up a withdrawal


                                                                                                              12:28 PM

                                                          do you know          how long EUR wires usually      take?
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                            INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case   1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 2 of 6 NYSCEF: 07/08/2019
                                                                        RECEIVED




                                                                                                              do    you         know        how          long       EUR wires             usually



                                       Giancarlo          12:28        PM




                                                                                   I see.      Can         I ask         what        bank         its    going           through          on     you




                                          if you       are       interested             in    a faster             solution           please            consider

                                          v.ww-cryptocapital.co


                                                                                                                                                 (2
                                          it's   a solution            that          is very       close           to      Noble




                                                                                               ah        ok       thanks!          We'll         check       this        out    along          with




                                •
                                        Giancarlo         12:30        PM


                                          with       Cryptnc            pit      I                       fiat      is a matter              of        minutes,           not    days
                                                                                     moving
                                        ______

                                          we       send      and       receive           in    real       time,          USD,        EUR,         JPY




                                                     I noticed          on    the       bitfinex                website,           EUR deposits                    are     suspended                  -


                                                     know        for    how          long      this'll           be?




                                •
                                        Giancarlo.          12:33      PM


                                           as    I said      if you         open        an     arenunt                  with       Cryptocapital                 we       can      flow        EUR

                                           without           problem
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                              INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case   1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 3 of 6 NYSCEF: 07/08/2019
                                                                        RECEIVED




                                                                                                                          quick         question           if you        have          a moment




                  •
                            Giancarlo             8:12     AM


                              yes
                                                                     ©

                                                                                                                                                                                                8:13         AM


                                                                             Are        we       still     able      to   withdraw            USD      with         a Deltec            account?




                  •
                            G ancarb               8 14 AM




                                         ok       - we're                              that       set             now.     In the        meantime,                could          we     do     a
                                                                   getting                                 up

                                         normal            wire       transfer?




                  •
                            Gvcar!o                8:15    AM


                               it will        be        much       slower



                                                                                                                                                                                                   8·16      AM


                                         acknowledged.                          We're           still     working          on     the      deltec      account             (if    you        have


                                         any        contacts           there,            that           would       be    appreciated!).              But        right      now,         we'd        still

                                         like       to    withdraw               via      a regular               wire




                   •
                             Grancar          o    S 18     AM




                                                                                                                                                                                                   8:19      AM


                                         ok.       We're          going          to     go       ahead            with    that     right       now,        and      concurrently                    push

                                         to       get     deltec          set     up.




                                                                                                                                                                 thanks          for    your        help



                                                                                      this      is something                we     can       do     over      the        website.            correct?
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                   INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case   1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 4 of 6 NYSCEF: 07/08/2019
                                                                        RECEIVED




                                                                                                                                                                                           11:36        A



                                                               Giancarlo!            We're                      the      deposit/withdrawai                           verification               on
                                          Morning                                                  doing
                                                                                                                                                                Document"
                                          the      Bitfinex           website-do             you       know           what     the         "Identity                                     should

                                          be?




                                                                                           Tuesday           Oc tober         30     2018



                                                                                                                                                                                                3 26       PM


                                                                                                                                                                           Hi     Giancarlo!




                                           back       again!          do    you      have      a tracking               no    for        our    withdrawal                from         about           2

                                           weeks          back?




                   •
                              G:ancario           3.28     PM


                                   do     you      have        a tx     number          please?




                                                                                             ah      sorry      for     the        noise       also     pinged            the     other          chat




                                                                                                                                                       tx       number           on     bitfinex?




                   •.         Grancarlo            3:28    PM


                                   yes,    so     that        I can     see     which        one       you      mean


                                            withdrawal"
                                   "our                                  is pretty         generic




                               6



                                                                                                                                                                                                3 31 PM



                                           Apologies!                 I meant        our      USD          withdrawal               of                      -   ID   on    the        website              is
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                    INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case   1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 5 of 6 NYSCEF: 07/08/2019
                                                                        RECEIVED




                                                                                                                                                                                                         1.19       PM


                                                                                     We      received             the       wire           today!           Thank         you      for      your         help!




                                                                                      Wedr.esday                 November                   14 2013



                                                                                                                                                                                                         118        PM


                                       Hi     Giancario,

                                       We       still        have         not      seen      this        wire     hit-could                 you        provide            us    with        a

                                       tracking/reference                            number               so     we      can         try     to     locate         its    progress?




                                       Hi     Giancarlo!                   Happy           new       year!        We        tried          to      withdraw                            several            days

                                       ago       and          still       haven't          seen       the       wire        hit      our        side-could               you      please            assist?




                                                                                                                                                                                                          1 11 PM


                                        If helpful.                 the     website              transaction                ID on           this      is                         . Also          please

                                   -
                                       let     me know                    if there         is someone                  else       on        your           side    I should            be       directing

                                       this      to!



                             G ancado.          1:27         PM


                               sorry         I missmi             your          previous            message.                I will         look       into        it tomorrow                  as   I

                               now       have           to     rush         into     a business                 dinner



                                                                                                                                                                                                            1:29    PM


                                                                      Thank          you         Giancarlo!              Will        check           back         again         tornorrow                then.




                                                                                                  Fnday          January             18     2019


                                                                                                                                                                                                         1C.56      AM


                                       Good             morning                 Giancarlo!               Have         you         had        the      chance             to    look       at     this?       It's

                                        quite           a high            priority         for     our       Bitifinex            trading.
FILED: NEW YORK COUNTY CLERK 07/08/2019 08:39 PM                                                                                                                       INDEX NO. 450545/2019
NYSCEF DOC. NO. 100 Case   1:19-cv-09236 Document 1-34 Filed 10/06/19 Page 6 of 6 NYSCEF: 07/08/2019
                                                                        RECEIVED




                                                                                                              Fricay              Jar.uary       16. 2U19



                                                                                                                                                                                                                                10:55



                                           Good             morning                      Giancarlo!                      Have         you       had        the     chance             to      look              at    this?        It'

                                           quite           a high                priority             for      our             Bitifinex        trading.



                                                                 At.'



                   •
                              Giancario.            iC     57
                                                                                   ..

                                 I did




                                 our       bank          required                    additional                         documents                as    you         have         been


                                 withdrawing                     multiple                         times        in        the       last     months               and    apparently                        the         US


                                 corresponding                          bank                 is    raising               questions




                                 we      provided                 the                                                                                                             o        process                   the

                                 wire       on
                                                     monday



                                 having             said        tha                                                                                                                    for         fiat

                                 withdrawals                     unt         I           ither            notice




                                 we        should           be        able              to        open        a         new                           channel             for    withdrawals                               in
                                                                                                                                  banking

                                 the       next       weeks




                                                                                                                                                                                                                                12:C



                                                                                             Ok       this         is    helpful           to   know.            Thank          you          for      the            assistance!




                   •
                              Giancarlo,             1:13       PM
